           Case 7:21-cr-00124-KMK Document 44 Filed 07/13/21 Page 1 of 1
                                           U.S. Department of Justice

                                                                United States Attorney
                                                                Southern District of New York
    MEMOENDORSED                                                United States District Courthouse
                                                                300 Quarropas Street
                                                                White Plains, New York 10601


                                                                July 13, 2021
BYECF

The Honorable Kenneth M. Karas
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

        Re:       United States v. Robert Grieser, 21 Cr. 124 (KMK)

Dear Judge Karas:

       The Government writes, with the consent of defense counsel, to request an approximately
60-day adjournment of the upcoming status conference in this case, currently scheduled for July
15, 2021. The requested adjournment is appropriate because the parties are still actively pursuing
plea discussions, which have been delayed, in part, due to the defendant' s health issues. The
adjournment will provide the parties with time to finalize plea discussions. In light of the parties'
ongoing plea negotiations, as well as the COVID-19 pandemic and related restrictions on travel
and contact, the Government requests that the time between the date of this letter and the next
scheduled conference date be prospectively excluded under the Speedy Trial Act, 18 U.S.C. §
3161(h)(7)(A), in the interest of justice.

Granted. The 7/15/21 conference is adjourned to                 Respectfully submitted,
9/ alJ/21 , at IO: 00. Time is excluded until then , in the
interests of justice, to allow Defendant to deal with his       AUDREY STRAUSS
health issues. The interests of justice from this
exclusion outweigh the public's and Defendant's
                                                                United States Attorney
interests in a speedy trial. See 18 U.S.C. Section
3161 (h)(7)(A) .
                                                              By:          Is
                                                                    Christopher D. Brumwell
                                                                    Assistant United States Attorney
                                                                    212-637-2477
